DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3. 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 5 and 9, “and/or” is indefinite because it is unclear what limitation such language places on the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemek et al. (US Patent 8,998,961) in view of Yoder et al. (US Pub 2021/0030448).
With respect to claim 1, Ziemek discloses a surgical connection device (see figure 9 and 10 below) for connecting a first rod element (fig 9, 14) to a second rod element (fig 9, 16) in one or more relative orientations, wherein the connection device comprises a main body (FIG 10, 12) with a first connection region (see fig 10 below) for the first rod element and a second connection region (See fig 10 below, spilt by the dotted line) for the second rod element, wherein at least three receiving openings (see fig 10 below, 40, 42 and 46, also 44 a total of 6 opening combined on all sides of the device) are formed in the main body, wherein at least one of the receiving openings is arranged in each connection region and at least one connection region has two or more of the receiving openings with different axes from one another (fig 9 and 10, each region has two openings on the first surface and a second opening on the adjacent surface), into which receiving openings the respective rod element is insertable selectively (figs 1-9 shows different selective arrangements of the rods in the body), and wherein in each connection region there is arranged a fixing element (fig 9, 22, 24) for fixing the respective rod element 
Ziemek discloses the claimed invention with axially inserted receiving openings as well as other configurations including top loaded configurations (such as figure 20 and 21) to connected rods together but does not disclose wherein said one of the receiving openings having a receiving opening edge having an aperture that extends from the first surface portion to an adjacent second surface portion of the main body being angled with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through the aperture, in an insertion direction transverse to the axis and transverse to the fixing direction.
Yoder discloses receiving openings that can be closed and axially inserted as in in Ziemek (fig 8) and discloses wherein the receiving opening can be side loaded wherein said one of the receiving openings (fig 5, 31b) having a receiving opening edge having an aperture (Fig 5, 32) that extends from the first surface portion (See fig 2 below) to an adjacent second surface portion (see fig 2 below) of the main body being angled (90 degrees from) with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through the aperture, in an insertion direction transverse to the axis and transverse to the fixing direction (paragraph 25, side loaded) in order to allow for the connector to connect to a pre-existing rod for a revision surgery (paragraph 25). With respect to claim 3, Yoder discloses wherein an opening width of the aperture is smaller than an opening width of the receiving opening in the first surface portion (see fig 5 below, the channel for the rod placement is lower than the aperture opening) and/or wherein the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziemek to include wherein said one of the receiving openings having a receiving opening edge having an aperture that extends from the first surface portion to an adjacent second surface portion of the main body being angled with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through the aperture, in an insertion direction transverse to the axis and transverse to the fixing direction in view of Yoder in order to allow for the connector to connect to a pre-existing rod for a revision surgery. With respect to claim 2, Ziemek in view of Yoder discloses wherein the fixing element is pre-fixable (set screw 22, 24 can be partially threaded into the bore) to the main body whereupon the respective rod element is insertable through the aperture (Yoder discloses side-loaded apertures) and then fixable by the fixing element. With respect to claim 4, Ziemek in view of Yoder discloses wherein in the second surface portion (Ziemek discloses opening 44 and 46 on surfaces adjacent to the first surface, if opening 42 is made to be side opening 46 would be on the adjacent second surface) there is formed a second receiving opening (fig 10, 46) with a receiving opening edge which has the aperture for inserting the respective rod element into the second receiving opening starting from the first surface portion and through the aperture, transversely to the axis of the second receiving opening (a rod inserted in to 46 would have an opening for the side opening aperture when Ziemek is modified by Yoder). With respect to claim 5, Ziemek in view of Yoder discloses wherein an opening width of the aperture is smaller than the opening width of the second receiving opening and/or wherein the second receiving opening forms or comprises a recess with respect to the aperture and is fixable therein by the fixing element (fig 10, 46 is show as being able to be recessed down as it is shown having an elliptical opening (col. 6, ll. 53)).  With respect to claim 6, Ziemek in view of Yoder discloses nd opening in the second surface would be possible on either the first surface and the opposite back surface since the second surface is now open to all for the side loading of 42). . With respect to claim 7, Ziemek in view of Yoder discloses wherein a third receiving opening (fig 10, back side of aperture 42, fig 10 shows there are opening on the back side of the body as shown in fig 2) is formed in a third surface portion facing away from the first surface portion. . With respect to claim 8, Ziemek in view of Yoder discloses wherein a receiving opening edge of the third receiving opening has a further aperture for inserting the respective rod element into the third receiving opening starting from the second surface portion and through a further aperture, transversely to the axis of the third receiving opening (fig 10, 42 back side will have in opening on the side surface as it is part of the modified side loaded rod holder). . With respect to claim 9, Ziemek in view of Yoder discloses wherein an opening width of the further aperture is smaller than an opening width of the third receiving opening and/or wherein the third receiving opening forms or comprises a recess with respect to the further aperture into which the respective rod element is fixable by the fixing element (see fig 5 of Yoder).
With respect to claim 19, Ziemek discloses a surgical connection device (See fig 9 and 10 below) for connecting a first rod element to a second rod element (fig 9, 14 and 16) in one or more relative orientations, wherein the connection device comprises a main body (FIG 10, 12) with a first connection region for the first rod element and a second connection region for the second rod element (See fig 10 below), wherein at least three receiving openings (fig 10, 40, 42, 44 and 46 for a total of 6 openings on all sides) are formed in the main body, wherein at least one of the receiving openings is arranged in each connection region and at least one connection region has two or more of the receiving openings with 
Ziemek discloses the claimed invention with axially inserted receiving openings as well as other configurations including top loaded configurations (such as figure 20 and 21) to connected rods together  but does not disclose wherein said one of the receiving openings having a receiving opening edge having an aperture that extends from the first surface portion to an adjacent second surface portion of the main body being angled with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through the aperture, in an insertion direction transverse to the axis and transverse to the fixing direction.
Yoder discloses receiving openings that can be closed and axially inserted as in in Ziemek (fig 8) and discloses wherein the receiving opening can be side loaded wherein said one of the receiving openings (fig 5, 31b) having a receiving opening edge having an aperture (Fig 5, 32) that extends from the first surface portion (See fig 2 below) to an adjacent second surface portion (see fig 2 below) of the main body being angled (90 degrees from) with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziemek to include wherein said one of the receiving openings having a receiving opening edge having an aperture that extends from the first surface portion to an adjacent second surface portion of the main body being angled with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through the aperture, in an insertion direction transverse to the axis and transverse to the fixing direction in view of Yoder in order to allow for the connector to connect to a pre-existing rod for a revision surgery.
With respect to claim 20, Ziemek discloses a surgical connection system (fig 9, 10), comprising at least one connection device (fig 10, 12) and two or more rod elements (fig 9, 14 and 16), the connection device being adapted for connecting a first rod element to a second rod element in one or more relative orientations, wherein the connection device comprises a main body (fig 10, 12) with a first connection region for the first rod element and a second connection region for the second rod element (see fig 10 below), wherein at least three receiving openings (fig 10, 40, 42, 44, 46 for a total of 6 openings on all sides) are formed in the main body, wherein at least one of the receiving openings is arranged in each connection region and at least one connection region has two or more of the receiving openings with different axes from one another (each region has 3 opens), into which receiving openings the respective rod element is insertable selectively (selectively inserted in various positions in figures 1-9), and wherein in each connection region there is arranged a fixing element (fig 9, 22 , 24) for fixing the respective rod element at the connection region in a fixing direction, wherein one of the receiving openings (fig 10, 42) is formed in a first surface portion (fig 10) of the main body, and wherein the rod elements are fixable 
Ziemek discloses the claimed invention with axially inserted receiving openings as well as other configurations including top loaded configurations (such as figure 20 and 21) to connected rods together  but does not disclose wherein said one of the receiving openings having a receiving opening edge having an aperture that extends from the first surface portion to an adjacent second surface portion of the main body being angled with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through the aperture, in an insertion direction transverse to the axis and transverse to the fixing direction.
Yoder discloses receiving openings that can be closed and axially inserted as in in Ziemek (fig 8) and discloses wherein the receiving opening can be side loaded wherein said one of the receiving openings (fig 5, 31b) having a receiving opening edge having an aperture (Fig 5, 32) that extends from the first surface portion (See fig 2 below) to an adjacent second surface portion (see fig 2 below) of the main body being angled (90 degrees from) with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through the aperture, in an insertion direction transverse to the axis and transverse to the fixing direction (paragraph 25, side loaded) in order to allow for the connector to connect to a pre-existing rod for a revision surgery (paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziemek to include wherein said one of the receiving openings having a receiving opening edge having an aperture that extends from the first surface portion to an adjacent second surface portion of the main body being angled with respect to the first surface portion, for inserting the respective rod element into the receiving opening starting from the second surface portion and through the aperture, in an insertion direction transverse to the axis and transverse .

    PNG
    media_image1.png
    488
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    742
    1040
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180125538 A1 discloses a connection device to connect a first and second rod element
US 20170348026 A1 discloses a connection device to connect a first and second rod element with an opening that has an aperture through a side surface
US 10321939 B2 discloses a connection device with different embodiments for connecting two rods
US 7175622 B2 discloses a connection device with different embodiments for connecting two rods

US 20050228378 A1 discloses a connection device with different embodiments for connecting two rods
US 20130018421 A1 discloses a connection device with different embodiments for connecting two rods
US 20080262553 A1 discloses a connection device with different embodiments for connecting two rods
US 20070270817 A1 discloses a connection device to connect a first and second rod element
US 20070173825 A1 discloses a connection device with different embodiments for connecting two rods

US 5624442 A discloses a connection device with different embodiments for connecting two rods
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773